              Case 2:17-cr-00132-JCC Document 87 Filed 06/10/20 Page 1 of 1



                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR17-0132-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    ROBEL K. GOITOM,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ joint motion to continue Defendant’s
18   supervised release violation hearing (Dkt. No. 86). Having thoroughly considered the motion and
19   the relevant record, the Court hereby GRANTS the motion. Defendant’s supervised release
20   violation hearing is hereby CONTINUED from June 30, 2020, to November 10, 2020, at 9:00
21   a.m.
22          DATED this 10th day of June 2020.
23                                                        William M. McCool
                                                          Clerk of Court
24

25                                                        s/Tomas Hernandez
                                                          Deputy Clerk
26


     MINUTE ORDER
     CR19-0133-JCC
     PAGE - 1
